      Case 1:19-cv-00643-WJ-KBM Document 35 Filed 05/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

YOLANDA ALDERETE,

               Plaintiff,

v.                                                             CIV 19-0643 WJ/KBM

ANDREW SAUL,
Commissioner of Social
Security Administration,

               Defendant.

         PROPOSED FINDINGS & RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Defendant’s Motion to Remand for Further

Administrative Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(G) (Doc. 32),

filed on April 30, 2020. On January 2, 2020, Plaintiff filed her Motion to Reverse or

Remand for a Rehearing with Supporting Memorandum (Doc. 23). In response, the

Commissioner filed the instant motion for remand, which Plaintiff does not oppose. Doc.

32. In short, the parties agree that this case should be remanded for further

proceedings.

       However, to remand under sentence four of 42 U.S.C. § 405(g), the Court must

review the record and determine whether the ALJ’s decision is supported by substantial

evidence, and whether the ALJ correctly applied the law relevant to the disability claim.

Nguyen v. Shalala, 43 F.3d 1400, 1403 (10th Cir. 1994). If not, reversal is appropriate.

Id.

       Having reviewed the record in light of the issues Plaintiff raised in her Motion to

Remand, the Court finds that the ALJ’s decision is not supported by substantial
      Case 1:19-cv-00643-WJ-KBM Document 35 Filed 05/05/20 Page 2 of 2




evidence and that the ALJ did not apply the correct legal standards in reaching a

partially favorable disability determination. Therefore, the Court finds that the

Commissioner’s Motion to Remand (Doc. 32) is well taken and recommends that it be

granted.



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a

copy of these Proposed Findings and Recommended Disposition they may file written

objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A

party must file any objections with the Clerk of the District Court within the

fourteen-day period if that party wants to have appellate review of the proposed

findings and recommended disposition. If no objections are filed, no appellate

review will be allowed.




                                          HONORABLE KAREN B. MOLZEN
                                          UNITED STATES MAGISTRATE JUDGE




                                             2
